Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered August 15, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal, the defendant contends that there was legally insufficient evidence presented at trial to prove that a weapon was displayed during the robbery, as required by Penal Law § 160.15, and that the defendant was one of the *691participants in the crime. We find that these claims were not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Baskerville, 60 NY2d 374, 381).
The defendant’s challenge to the trial court’s alibi charge is similarly unpreserved for appellate review (see, CPL 470.05 [2]; People v Patterson, 39 NY2d 288, 294-295). In any event, the charge as a whole conveyed the necessary information regarding the People’s burden of proof (see, People v Warren, 76 NY2d 773, 774-775).
Finally, the sentence imposed was proper (see, Penal Law § 70.25 [2-b]). Rosenblatt, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.